            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 1 of 45



 1   Todd M. Schneider (SBN 158253)
 2   James A. Bloom (SBN 311051)
     Kyle G. Bates (SBN 299114)
 3   SCHNEIDER WALLACE COTTRELL
     KONECKY WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
 6   Facsimile: (415) 421-7105
     tschneider@schneiderwallace.com
 7   jbloom@schneiderwallace.com
     kbates@schneiderwallace.com
 8
     Attorneys for Plaintiff
 9

10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA
12
                                                      Case No.: 4:17-CV-00285 (CW)
13   MICHAEL F. DORMAN, individually as a
14   participant in the SCHWABPLAN                    SECOND AMENDED COMPLAINT
     RETIREMENT SAVINGS AND
15   INVESTMENT PLAN and on behalf of a class         CLASS ACTION (ERISA)
     of all those similarly situated,
16
                         Plaintiff,
17

18           v.
                                                           REDACTED VERSION OF
19   THE CHARLES SCHWAB CORPORATION;
     CHARLES SCHWAB & CO INC.; SCHWAB                       DOCUMENT SOUGHT
20   RETIREMENT PLAN SERVICES INC.;                           TO BE SEALED.
     CHARLES SCHWAB BANK; CHARLES
21   SCHWAB INVESTMENT MANAGEMENT,
     INC.; JAY ALLEN; JONATHAN BEATTY;
22
     BRADLEY PETERSON; KATHY
23   ANDERSON; NAUREEN HASSAN; JOHN
     CLARK; BRIAN MCDONALD; ED
24   OBUCHOWSKI; DAVE CALLAHAN;
     DIANE RUSSELL; MARTHA TUMA, JOHN
25   DOES 12-50 and XYZ CORPORATIONS 1-5,
26
                         Defendants.
27

28

                                                  1
                                       SECOND AMENDED COMPLAINT
                                         CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 2 of 45



 1                                   I. NATURE OF THE ACTION
 2
            1.     The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.
 3
     (“ERISA”) imposes strict fiduciary duties of prudence and loyalty on fiduciaries for ERISA covered
 4
     retirement plans. ERISA § 404(a)(1), codified at 29 U.S.C. § 1104(a)(1). These duties, which
 5

 6   require fiduciaries to act “solely in the interest of [plan] participants and beneficiaries,” ERISA §

 7   404(a)(1), are “the highest known to law.” Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996).

 8          2.     Plaintiff Michael F. Dorman brings this action pursuant to Sections 502(a)(2) and
 9   502(a)(3) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29
10
     U.S.C. §§ 1132(a)(2) and 1132(a)(3). Plaintiff brings this action on behalf of the Schwab Plan
11
     Retirement Savings and Investment Plan (the “Plan”) to obtain the relief provided under ERISA
12
     § 409, 29 U.S.C. § 1109, for losses suffered by the Plan resulting from the Defendants’ fiduciary
13

14   breaches and prohibited transactions described herein and for other appropriate equitable and

15   injunctive relief under ERISA § 502(a)(3). Plaintiff brings this action on behalf of a class of

16   similarly situated participants in and beneficiaries of the Plan.
17
            3.     The claims asserted herein arise from Defendants’ imprudent and disloyal exercise
18
     of their discretionary fiduciary authority over the Plan to include Defendants’ own affiliated
19
     investment products as investment options within the Plan and sale of their own services to the
20
     Plan. Defendants thereby reaped significant fees and profits at the expense of the Plan and its
21

22   participants, including Plaintiff. As a result, Defendants violated their ERISA fiduciary duties of

23   prudence and loyalty, violated their co-fiduciary duties, and engaged in transactions prohibited by
24   ERISA § 406(a) and (b). In addition, Defendants knowingly participated in and/or knowingly
25
     received the benefits from the fiduciary and co-fiduciary breaches and prohibited transactions
26
     caused by the other defendants.
27

28
                                                      2
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 3 of 45



 1                                   II. PARTIES AND THE PLAN
 2
           A.      Defendants
 3
            4.     Defendant the Charles Schwab Corporation (“CSC”) is a Delaware corporation with
 4
     its principal place of business in San Francisco, California.
 5

 6          5.     Defendant Charles Schwab & Co. Inc. (“CS&Co”) is a California corporation with

 7   its principal place of business in San Francisco, California. CS&Co is a wholly owned subsidiary

 8   of Defendant CSC.
 9          6.     Defendant Charles Schwab Investment Management, Inc. (“CSIM”) is a Delaware
10
     corporation with its principal place of business in San Francisco, California. CSIM is a wholly
11
     owned subsidiary of Defendant CSC.
12
            7.     Defendant Schwab Retirement Plan Services, Inc. (“SRPS”) is an Ohio corporation
13

14   with its principal place of business in Richfield, Ohio. SRPS is a wholly owned subsidiary of

15   Defendant CSC.

16          8.     Defendant Charles Schwab Bank (“CSBank”) is a federal savings association with
17
     its principal office in Reno, Nevada. CSBank is a wholly owned subsidiary of Defendant CSC.
18
            9.     Defendant Walter W. Bettinger, III (“Bettinger”) is a member of the Board of
19
     Directors of CS&Co. On information and belief, Defendant Bettinger is a citizen and resident of
20
     California.
21

22          10.    Defendant Charles R. Schwab (“Charles R. Schwab”) is a member of the Board of

23   Directors of CS&Co. On information and belief, Defendant Charles R. Schwab is a citizen and
24   resident of California.
25
            11.    Defendant Joseph R. Martinetto (“Martinetto”) is a member of the Board of Directors
26
     of CS&Co. On information and belief, Defendant Martinetto is a citizen and resident of California.
27

28
                                                     3
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 4 of 45



 1          12.    Defendants John Does 1-5 are the remaining members of the Board of Directors of
 2
     CS&Co during the Class Period.
 3
            13.    Collectively, Defendants Bettinger, Charles R. Schwab, Martinetto and John Does 1-
 4
     5 are referred to herein as the “Board of Director Defendants.”
 5

 6          14.    On information and belief, Defendant Martha Tuma (“Tuma”) was a member of the

 7   Employee Benefits Administrative Committee (the “Committee”) during the Class Period. On

 8   information and belief, Defendant Tuma is a citizen and resident of California.
 9          15.    On information and belief, Defendant Jay Allen (“Allen”) was a member of the
10
     Committee during the Class Period. On information and belief, Defendant Allen is a citizen and
11
     resident of California.
12
            16.    On information and belief, Defendant Dave Callahan (“Callahan”) was a member of
13

14   the Committee during the Class Period. On information and belief, Defendant Callahan is a citizen

15   and resident of California.

16          17.    On information and belief, Defendant Bradley Peterson (“Peterson”) was a member
17
     of the Committee during the Class Period. On information and belief, Defendant Peterson is a
18
     citizen and resident of California.
19
            18.    On information and belief, Defendant John C. Clark (“Clark”) was a member of the
20
     Committee during the Class Period. On information and belief, Defendant Clark is a citizen and
21

22   resident of California.

23          19.    On information and belief, Defendant Kathy Anderson (“Anderson”) was a member
24   of the Committee during the Class Period. On information and belief, Defendant Anderson is a
25
     citizen and resident of California.
26
            20.    On information and belief, Defendant Naureen Hassan (“Hassan”) was a member of
27

28
                                                      4
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 5 of 45



 1   the Committee during the Class Period. On information and belief, Defendant Hassan is a citizen
 2
     and resident of California.
 3
            21.    On information and belief, Defendant Ed Obuchowski (“Obuchowski”) was a
 4
     member of the Committee during the Class Period. On information and belief, Defendant
 5

 6   Obuchowski is a citizen and resident of California.

 7          22.    On information and belief, Defendant Diane Russell (“Russell”) was a member of the

 8   Committee during the Class Period. On information and belief, Defendant Russell is a citizen and
 9   resident of California.
10
            23.    On information and belief, Defendant Brian McDonald (“McDonald”) was a member
11
     of the Committee during the Class Period. On information and belief, Defendant McDonald is a
12
     citizen and resident of California.
13

14          24.    On information and belief, Defendant Jonathan Beatty (“Beatty”) was a member of

15   the Committee during the Class Period. On information and belief, Defendant Beatty is a citizen

16   and resident of California.
17
            25.    Defendants John Does 12-25 are the remaining members of the Committee during
18
     the Class Period.
19
            26.    Collectively, Defendants Tuma, Allen, Callahan, Peterson, Clark, Anderson, Hassan,
20
     Obuchowski, Russell, McDonald, Beatty and John Does 12-25 are referred to herein as the
21

22   “Committee Defendants.”

23          27.    Defendants John Does 26-50 and XYZ Corporations 1-5 are any other individuals
24   and entities that were named fiduciaries for the Plan within the meaning of ERISA § 402(a), de
25
     facto fiduciaries for the Plan within the meaning of ERISA § 3(21)(A), or who knowingly
26
     participated in or received a benefit from the fiduciary breaches and prohibited transactions
27

28
                                                      5
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 6 of 45



 1   described herein and who therefore must disgorge any property in their possession that in good
 2
     conscience belongs to the Plan pursuant to ERISA § 502(a)(3).
 3
            28.     Plaintiff has been unable to identify the individuals and entities named as John Does
 4
     12-50 and XYZ Corporations 1-5. Plaintiff will endeavor to identify those individuals and entities
 5

 6   in discovery and will seek leave to amend the complaint to name them once their identities have

 7   been ascertained.

 8          29.     Collectively, CS&Co., CSC, SRPS, CSBank, CSIM, the Committee Defendants, and
 9   John Does 12-50 and XYZ Corporations 1-5 are referred to herein as the “Schwab Fiduciary
10
     Defendants.”
11
            30.     Collectively, CS&Co., CSC, SRPS, CSBank, CSIM are referred to herein as the
12
     “Schwab Entity Defendants.”
13

14          B.      The Plan

15          31.     The Plan is an “employee pension benefit plan” pursuant to ERISA § 3(2)(A), 29

16   U.S.C. § 1002(2)(A) that is designed to provide retirement income to Defendants’ employees who
17
     participate in the Plan. In addition, the Plan is a “defined contribution plan” and an “individual
18
     account plan” which provides retirement benefits “based solely upon the amount contributed to the
19
     participant’s account, and any income, expenses, gains and losses… which may be allocated to such
20
     participant’s account.” ERISA § 3(34), 29 USC § 1002(34). Thus unlike traditional defined benefit
21

22   pensions, in a defined contribution plan like the Plan, the amount of retirement savings that

23   participants (such as Plaintiff) receive at retirement is simply a matter of how much is in their
24   individual accounts at the time—contributions, less fees, plus any investment returns. The Plan
25
     allows participants to have a portion of their wages contributed to the plan on their behalf and to
26
     receive matching employer contributions.
27

28
                                                     6
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 7 of 45



 1          32.    The Plan covers all eligible employees of Defendant CSC and participating affiliates
 2
     of CSC.
 3
            33.    At all relevant times, Defendant CSC has been the sponsor of the Plan within the
 4
     meaning of ERISA § 3(16)(B).
 5

 6          34.    At all relevant times, Defendant CS&Co has been the Plan Administrator for the Plan

 7   within the meaning of ERISA § 3(16)(A).

 8          35.    Pursuant to the Plan, Defendant CS&Co fulfilled its administrative functions through
 9   the Committee.
10
            36.    Defendant CS&Co and the Committee Defendants administered the Plan at
11
     Defendant CSC’s offices in San Francisco, California.
12
            37.    Defendant CS&Co., through the Board of Director Defendants, appointed the
13

14   members of the Committee, including the Committee Defendants.

15          38.    Pursuant to the Plan, the Committee Defendants were required to periodically report

16   to the Board of Director Defendants with respect to the Committee’s administrative functions under
17
     the Plan.
18
            39.    The Plan also expressly gave the Board of Director Defendants the authority to
19
     remove any members of the Committee at any time.
20
            40.    The Plan’s governing documents specify that Defendant CS&Co is a named fiduciary
21

22   of the Plan for purposes of ERISA § 402(a), as is any “participating employer” whose employees

23   participate in the Plan. On information and belief, Defendants CSC, SRPS, CSBank and CSIM are
24   also “participating employers” for purposes of the Plan, and are thus also named fiduciaries for the
25
     Plan pursuant to ERISA § 402(a).
26
            41.    Defendant CS&Co and the Committee Defendants retained the Charles Schwab Trust
27

28
                                                     7
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 8 of 45



 1   Company to serve as the trustee for the Plan. In 2008, the Charles Schwab Trust Company was
 2
     merged into Defendant CSBank, which became the Plan’s trustee by operation of the merger.
 3
     Defendant CSBank has served as the Plan’s trustee during the remainder of the Class Period, a
 4
     service which it provides through its Business Trust Division.
 5

 6          42.    Defendant CS&Co and the Committee Defendants retained Defendant SRPS to

 7   provide recordkeeping and related services to the Plan, services which Defendant SRPS has in fact

 8   provided at all relevant times.
 9          C.      Plaintiff
10
            43.    Plaintiff Michael F. Dorman is a citizen and resident of New Jersey and is a
11
     participant, within the meaning of ERISA § 3(7), in the Plan. During the Class Period, Plaintiff held
12
     the following investment options provided by the Plan, all of which were affiliated with Defendants,
13

14   in addition to certain investments in funds that were not affiliated with Defendants: Schwab Bank

15   Savings Cash Account, Schwab Managed Retirement Trust 2015 CL III, Schwab Managed

16   Retirement Trust 2015 CL IV, Schwab Fundamental US Large Company Index Fund, Schwab
17
     Fundamental US Small Company Index Fund, Schwab Fundamental International Large Company
18
     Index Fund, Schwab Fundamental International Small Company Index Fund, Schwab S&P 500
19
     Index Fund, Schwab International Index Fund, and Schwab Small-Cap Index Fund
20
                                   III. JURISDICTION AND VENUE
21

22          44.    Plaintiff brings this action pursuant to ERISA §§ 502(a)(2) and (3), 29 U.S.C.

23   §§ 1132(a)(2) and (3). This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to
24   ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331 because this action arises under
25
     the laws of the United States.
26
            45.    Venue lies in the Northern District of California pursuant to ERISA § 502(e)(2), 29
27

28
                                                     8
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 9 of 45



 1   U.S.C. § 1132(e)(2), because several Defendants reside within or may be found in this district, the
 2
     Plan is administered in this district, and/or the alleged breaches of the duties imposed by ERISA
 3
     took place in this district.
 4
             46.      The Court has general personal jurisdiction over Defendants CSC, CS&Co. and
 5

 6   CSIM because they are incorporated or organized in California and/or have their principal places

 7   of business within this district.

 8           47.      The Court has general personal jurisdiction over the Board of Director Defendants
 9   and the Committee Defendants because, on information and belief, they reside in and are citizens
10
     of California.
11
             48.      The Court has specific personal jurisdiction over all Defendants because they
12
     provided services for the Plan in this district and/or they engaged in the conduct described herein
13

14   which took place in and/or was specifically directed towards this district.

15                                    IV. FACTUAL ALLEGATIONS

16           49.      In defined contribution plans, employees’ benefits at retirement “are limited to the
17
     value of their own individual investment accounts, which is determined by the market performance
18
     of employee and employer contributions, less expenses.” Tibble v. Edison Int'l, 135 S. Ct. 1823,
19
     1825 (2015). Because retirement savings in defined contribution plans grow and compound over
20
     the course of the employee participants’ careers, poor investment performance and excessive fees
21

22   can dramatically reduce the amount of benefits available when the participant is ready to retire.

23           50.      Over time, even small differences in fees and performance compound and can result
24   in vast differences in the amount of savings available at retirement. As the Supreme Court has
25
     explained, “[e]xpenses, such as management or administrative fees, can sometimes significantly
26
     reduce the value of an account in a defined-contribution plan.” Tibble, 135 S. Ct. at 1825.
27

28
                                                       9
                                          SECOND AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 10 of 45



 1          51.    A 2009 study by the Government Accountability Office found that “even a seemingly
 2
     small fee can have a large negative effect on savings in the long run. As shown in figure 1 [included
 3
     below], an additional 1 percent annual charge for fees would significantly reduce an account
 4
     balance at retirement.”
 5

 6

 7

 8
 9

10

11

12

13

14

15

16
     Government Accountability Office, 401(K) PLANS Several Factors Can Diminish Retirement
17

18   Savings, but Automatic Enrollment Shows Promise for Increasing Participation and Savings, No.

19   10-153T.

20   The Schwab Affiliated Products and Services.
21          52.    The Schwab Fiduciary Defendants had a fiduciary obligation to prudently and loyally
22
     select the investment options that would be available to the Plan’s participants. That obligation
23
     required the Schwab Fiduciary Defendants to carefully, skillfully, prudently and diligently
24
     investigate the different investment options that they could include, and to select the best and most
25

26   cost-effective options available. In so doing, they were required to act solely in the interests of the

27   participants and beneficiaries, and chose investment options for the exclusive purpose of providing

28
                                                     10
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 11 of 45



 1   benefits to the participants and beneficiaries.
 2
            53.    But instead of managing the Plan solely in the interests of its participants and
 3
     beneficiaries by carefully and prudently selecting the best and most cost-effective investment
 4
     options available, the Schwab Fiduciary Defendants imprudently and disloyally larded the Plan
 5

 6   with expensive and poorly performing investment products and services offered and managed by

 7   the Schwab Entity Defendants and their affiliates and which paid fees to the Schwab Entity

 8   Defendants – the “Schwab Affiliated Products and Services.” The Schwab Fiduciary Defendants
 9   included the Schwab Affiliated Products and Services in the Plan in breach of their fiduciary duties
10
     of prudence and loyalty.
11
            54.    At issue in this case are several types of Schwab Affiliated Products and Services,
12
     categorized here for ease of reference as: (1) the “Affiliated Funds,” (2) the “Schwab Bank Savings
13

14   Cash Account,” and (3) the “Interest Free Loan from Unallocated Plan Cash.” In addition, in

15   violation of ERISA and Department of Labor (“DOL”) regulation, Defendants received excessive

16   and unreasonable compensation from the operation of the Plan as a result of fees, revenue sharing
17
     payments and other revenues that Defendants caused the Plan to pay Defendants out of Plan assets.
18
            55.
19
20

21

22

23

24

25
                                 Instead, the Schwab Fiduciary Defendants imprudently and disloyally
26
     elected to provide the Schwab Affiliated Products and Services to the Plan in an effort to generate
27

28
                                                       11
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 12 of 45



 1   fees for the Schwab Entity Defendants at the expense of the Plan and its participants.
 2
             56.   Moreover the fees collected by the Schwab Entity Defendants from the Plan for the
 3
     Schwab Affiliated Products and Services were excessive, unreasonable and far exceeded the real
 4
     costs associated with administering the Plan.
 5

 6           1.    The Affiliated Funds.

 7           57.   Despite the fact that they were more expensive than comparable alternatives available

 8   in the market, and despite the fact that they performed no better or even, sometimes, worse than
 9   market peers, the Schwab Fiduciary Defendants included funds managed by the Schwab Entity
10
     Defendants or their affiliates (the “Schwab Affiliated Funds”) as investment options within the
11
     Plan.
12
             58.   During the Class Period, the Schwab Fiduciary Defendants also included a variety of
13

14   Schwab mutual funds, ten Schwab “target date” funds, a Schwab stable value fund, a Schwab

15   money market fund, and a Schwab savings account as investment options (the stable value fund,

16   money market fund, and savings account are discussed in more detail below.
17
             59.    These Schwab Affiliated Funds had higher fees and worse performance than
18
     comparable funds from other providers. By the year end 2015, over $500 million in Plan assets
19
     were invested in these Schwab Affiliated Funds.
20
             60.   For example, the Schwab International Index Fund had fees of 19 basis points in
21

22   2011. Other companies offered international index funds with substantially similar benchmarks,

23   investment mandates and performance but lower fees, such as the Fidelity International Index Fund
24   (fees of 10 basis points) and the Vanguard Developed Markets Index Fund (13 basis points).
25
     Similarly, the Schwab Small- Cap Index Fund had fees of 19 basis points in 2011, but other, less
26
     expensive small cap index funds were available in the market, including the Vanguard Small Cap
27

28
                                                     12
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 13 of 45



 1   Index (10 basis points).
 2
            61.    In addition, the “target date” funds offered by Schwab, called the “Schwab Managed
 3
     Retirement Trust Funds”, were far more expensive than comparable target date funds available on
 4
     the market, and from 2008-2011, underperformed their peers. For example, the Schwab Managed
 5

 6   Retirement Trust Funds cost significantly more than the comparable passive target date funds

 7   offered by Vanguard (the “Vanguard Target Retirement Funds”), but on average performed much

 8   worse than the Vanguard funds between 2008-2011:
 9         Table 1
10
                                                                            Vanguard Target
11                                                                          Retirement Fund
                                                                                 Average
12            Target            Schwab Managed       Vanguard Target           Annualized
            Retirement          Retirement Trust     Retirement Fund        Overperformance
13
               Year                 Fund Fee               Fee                 vs. Schwab
14                                                                              Managed
                                                                            Retirement Trust
15                                                                          Fund, 2008-2011
               2010               0.45%-54%                0.14%                  0.42%
16             2015               0.45%-54%                0.14%                  0.30%
17             2020               0.45%-54%                0.14%                  0.31%
               2025               0.45%-54%                0.15%                  0.22%
18             2030               0.45%-54%                0.15%                  0.26%
               2035               0.45%-54%                0.15%                  0.06%
19             2040               0.45%-54%                0.16%                  0.44%
20             2045               0.45%-54%                0.16%                  0.27%
               2050               0.45%-54%                0.16%                  0.41%
21         Income Fund            0.45%-54%                0.14%                  0.40%

22
            62.      Defendants failed to prudently monitor the performance of the Schwab Managed
23

24   Retirement Trusts, which generally performed poorly over time. For example, in the fourth quarter

25   of 2010, the performance of five of the ten funds was measured on a five year basis against that of
26   the applicable Schwab Managed Retirement Trust Index (the “Index”) and the applicable Mercer
27
     Mutual Fund Lifecycle Universe Median (the “Universe Median”). These five funds
28
                                                    13
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 14 of 45



 1   underperformed in seven of the 10 comparisons. With regard to four of these funds, it was the 13th
 2
     consecutive quarter that they had underperformed the Index; for the fifth fund, it was the fifth
 3
     consecutive quarter.
 4
            63.    A year later, in the fourth quarter of 2011, the same five funds underperformed the
 5

 6   Index and the Universe Median, again measured on a five year basis, in nine separate instances.

 7   That is, in only one of ten instances in which these five funds were measured against the Index and

 8   the Universe Median on a five year basis did a fund outperform or match the comparator. With
 9   regard to four of the five funds, it was the 17th consecutive quarter that they had underperformed
10
     the Index; for the fifth fund, it was the third consecutive quarter. With regard to the four funds that
11
     underperformed in comparison to the Universe Median, one had underperformed for three
12
     consecutive quarters, two for four, and one for nine consecutive quarters.
13

14          64.    In the fourth quarter of 2012, all ten of the Schwab Managed Retirement Trust Funds

15   were measured against the Index and the Universe Median on a five year basis. One of the ten

16   funds underperformed the Index; for that fund it was the 21st consecutive quarter of
17
     underperformance. Four of the ten funds underperformed the Universe Median. For two of those
18
     four funds it was the second consecutive quarter of underperformance; for a third it was the eighth.
19
            65.    In the fourth quarter of 2013, on a five-year basis, none of the ten funds
20
     underperformed the Index, and only two underperformed the Universe Median. However, on a three
21

22   year basis, six of the ten funds underperformed the Index, four of them for the fourth consecutive

23   quarter.
24          66.    Defendant CSBank served as the trustee for the Schwab Managed Retirement Trust
25
     Funds (which are funds of funds) and received fees from the Funds in that capacity. CSBank also
26
     served as trustee for many of the underlying funds that the Schwab Managed Retirement Trust
27

28
                                                     14
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 15 of 45



 1   Funds were invested in were also managed by Schwab affiliates, meaning that the Schwab Entity
 2
     Defendants received revenue from the Plan through its investment in the Smart Retirement Funds
 3
     and additional compensation from the funds in which the Smart Retirement Funds were invested.
 4
            67.    Any prudent fiduciary investigating whether to include the Schwab Managed
 5

 6   Retirement Trust Funds or target date funds from another provider, such as the Vanguard Target

 7   Retirement Funds, would have compared the relative fees and performance of those funds during

 8   the preceding years. As Table 1 reflects, the Vanguard Target Retirement Funds had fees more than
 9   80% lower than the Schwab Managed Retirement Trust Funds, and materially outperformed the
10
     Schwab Managed Retirement Trust Funds during the years leading up to the start of the Class
11
     Period. Yet the Schwab Fiduciary Defendants continued to include the Schwab Managed
12
     Retirement Trust Funds as investment options until 2014, by which time the Plan had more than
13

14   $200 million invested in the Schwab Managed Retirement Trust Funds.

15          68.    No prudent or loyal fiduciary who performed a reasonably thorough investigation

16   would have included the Schwab Affiliated Funds such as the Schwab International Index Fund,
17
     the Schwab Small Cap Index Fund, the other Schwab mutual funds, or the Schwab Managed
18
     Retirement Trust Funds during the Class Period when other comparable funds with the same
19
     objective, lower fees and better performance were available. On information and belief, the Schwab
20
     Fiduciary Defendants made no thorough investigation into whether other, less expensive, better
21

22   performing funds might be a better fit for the Plan’s participants, either at the time each Affiliated

23   Fund was added as an investment option or on an ongoing basis as part of periodic review of the
24   Plan’s portfolio. Instead, on information and belief, the Schwab Fiduciary Defendants included the
25
     Schwab Affiliated Funds for no other reason than to generate fees for the Schwab Entity Defendants
26
     at the expense of the Plan’s participants. The Schwab Fiduciary Defendants therefore violated the
27

28
                                                     15
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 16 of 45



 1   duties of prudence and loyalty set forth in ERISA § 404(a)(1).
 2
            69.    The Schwab Fiduciary Defendants’ inclusion of and failure to remove the Affiliated
 3
     Funds in the Plan also amounted to prohibited transactions within the meaning of ERISA § 406(a)
 4
     and (b).
 5

 6          a.     Defendants CSC, CS&Co., SRPS and CSIM are all parties in interest with respect to

 7                 the plan under ERISA § 3(14), and the inclusion of and failure to remove the Self-

 8                 Directed Brokerage amounted to the “furnishing of goods, services, or facilities
 9                 between the plan and a party in interest” pursuant to ERISA § 406(a)(1)(C) and the
10
                   “transfer to, or use by or for the benefit of a party in interest, of any assets of the plan”
11
                   pursuant to ERISA § 406(a)(1)(D).
12
            b.     Moreover, the Schwab Fiduciary Defendants’ inclusion of and failure to remove the
13

14                 Schwab Affiliated Funds from the Plan resulted from the Schwab Fiduciary

15                 Defendants “deal[ing] with the assets of the plan in [their] own interest or for [their]

16                 own account” in violation of ERISA § 406(b)(1), “act[ing] in any transaction
17
                   involving the plan on behalf of a party … whose interests are adverse to the interests
18
                   of the plan or the interests of its participants or beneficiaries” in violation of ERISA
19
                   § 406(b)(2), and “receiv[ing] any consideration for [their] own personal account from
20
                   any party dealing with such plan in connection with a transaction involving the assets
21

22                 of the plan” in violation of ERISA § 406(b)(3).

23          2.     Schwab Stable Value and CSBank Savings Account.
24          70.    Until April 30, 2012, the Schwab Fiduciary Defendants included a collective
25
     investment trust called the Schwab Stable Value Fund as a Plan investment option. The Schwab
26
     Stable Value Fund was managed by Defendant CSBank.
27

28
                                                       16
                                          SECOND AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-00285
                 Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 17 of 45



 1               71.   Stable value funds and insurance company guaranteed accounts are common
 2
         investments in large defined contribution plans like the Plan—and they in fact are designed
 3
         specifically for use in such plans. Stable value funds are conservatively managed to provide a stable
 4
         rate of interest and preserve principal. These funds guarantee that a retirement plan investor will
 5

 6       receive the sum of his or her contributions to the fund plus accrued interest. In other words, these

 7       funds         guarantee against loss, and qualify as capital preservation funds. Because they hold

 8       longer-duration instruments (three to four-year duration), they generally outperform money market
 9       funds and bank deposits.
10
                 72.   According to the 2015 Stable Value Study published by MetLife, stable value returns
11
         were “more than double” the returns of money market funds from 1988 to 2015, and 100% of
12
         stable value providers and almost 90% of financial advisors to defined contribution plans “agree
13

14       that stable value returns have outperformed money market returns over the last 25 years.” (emphasis

15       added). MetLife, 2015 Stable Value Study: A Survey of Plan Sponsors, Stable Value Fund Providers

16       and Advisors at 7 (2015).1 See also Paul J. Donahue, Plan Sponsor Fiduciary Duty for the Selection
17
         of Options in Participant-Directed Defined Contribution Plans and the Choice Between. Stable
18
         Value and Money Market, 39 AKRON L. REV. 9, 24 (2006) (In contrast to money market funds,
19
         stable value funds “can invest in longer-term financial instruments”, and thus, “Stable Value Funds
20
         simply outperform Money Market Funds.”).
21

22               73.   In addition to longer duration instruments generating excess returns over money

23       market investments, stable value funds provide a guaranteed rate of return to the investor, referred
24       to as a crediting rate, and protect against the loss of principal and accrued interest. This protection
25

26
     1
                Available          at              https://www.metlife.com/assets/cao/institutional-
27 retirement/2015StableValueStudy.pdf (last visited Feb. 9, 2016).

28
                                                         17
                                             SECOND AMENDED COMPLAINT
                                               CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 18 of 45



 1   is provided through a wrap contract issued by a bank, insurance company or other financial
 2
     institution that guarantees the book value of the participant’s investment.
 3
            74.    Since the financial crisis of 2008, readily available stable value funds and insurance
 4
     company guaranteed accounts have provided an investment return that was ten times greater than
 5

 6   most money market funds and twenty times greater than the interest paid on the CSBank Savings

 7   Cash Account. The actual return on the Schwab Stable Value Fund over the five-year period

 8   preceding the closure of the fund was twenty-five times greater than the interest paid by CSBank.
 9          75.    At year-end 2011, the Plan had more than $135 million invested in the Schwab Stable
10
     Value Fund. The stated expense ratio for the Stable Value Fund was 0.015%, or 15 basis points,
11
     earning Defendant CSBank an annual fee of $202,500 in 2011.
12
            76.    At some point toward the end of 2011, CSBank, as the sponsor and trustee for the
13

14   Stable Value Fund, decided to terminate the fund in its entirety. The fund closure was announced

15   at the September 2011 meeting of the EBAC. As a result of the closing of the Stable Value Fund,

16   the EBAC was obligated to select a replacement.
17

18

19
20
            77.    At the time, the Stable Value Fund held more than $8 billion in assets and was held
21

22   by more than fifteen hundred retirement plans. The one-year return on the Stable Value Fund for

23   the year ended March 31, 2012 was 4.52%. The fund’s average annual returns were 3.38% for the
24   three-year period, and 3.84% for the five-year period, ended March 31, 2012, the period during
25
     which Defendants made critical decisions regarding how to replace the fund.
26
            78.
27

28
                                                     18
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 19 of 45



 1
 2

 3

 4

 5

 6

 7

 8
 9

10

11
            79.    As it turns out, the EBAC selected a blend of two separate funds as a replacement.
12
     Seventy percent of the Stable Value Fund was transferred to a Short Duration Bond Strategy that
13

14   was in turn invested equally in the JPMorgan Short Duration Bond Fund and the PIMCO Low

15   Duration Fund, and 30 percent was invested in the Schwab Value Advantage Money Market Fund.

16   The Short Duration Bond Strategy did not provide any guarantee of principal and, therefore, did
17
     not qualify as a capital preservation option.
18
            80.    Less than two years later, the EBAC, having first considered it in 2011, replaced the
19
     Schwab Value Advantage Money Fund and the Short Duration Bond Strategy with the Schwab
20
     Bank Savings Cash Account.
21

22          81.    In discovery in this action, Defendants have produced numerous Mercer evaluations

23   and EBAC meeting minutes covering the entire relevant Class period, but they did not produce the
24   Mercer evaluation discussed at the September 2011 EBAC meeting, or the report of an independent
25
     fiduciary discussed at the November 2011 EBAC meeting, or even the minutes of the January 2012
26
     special meeting announced at the November meeting.
27

28
                                                     19
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 20 of 45



 1          82.
 2

 3

 4
                          It is reasonable to infer that none of the Mercer reports, or EBAC meeting
 5

 6   minutes, or the report of an independent fiduciary would be subject to privilege, being of the same

 7   character as numerous other EBAC meeting minutes and related consultant reports that Defendants

 8   produced.
 9          83.    One can reasonably infer from these events that there is no Mercer or independent
10
     fiduciary report and no minutes of a January 2012 special meeting, if such a meeting occurred.
11
            84.    By June 2012,
12

13

14

15

16

17
            85.
18

19
20

21

22

23

24

25

26
            86.    During the short period between May 2012 and May 2014 in which the 70/30 blended
27

28
                                                    20
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 21 of 45



 1   strategy was in place after the closing of the Stable Value Fund, CSBank received a management
 2
     fee of 40 basis points on the amount invested in the Value Advantage Money Market ($50 million
 3
     in 2012 and $71 million in 2013), instead of the 15 basis points it earned on the Stable Value Fund.
 4
            87.    Once assets were mapped into the Schwab Bank Savings Cash Account, CSBank
 5

 6   earned at least

 7

 8
 9

10
                                                                                                  .
11
            88.    Defendants rely on the prohibited transaction exemption provided in ERISA §
12
     408(b)(4), which requires that the Plan receive a reasonable rate of interest. Whether the rate is
13

14   reasonable depends at least in part on the amount CSBank is earning through the investment of

15   deposits. Even assuming that the amount reported in the annual Revenue and Expense Analysis as

16   “Bank deposit revenue from the FDIC insured accounts” was the total amount earned by CSBank
17
     from the investment of the Bank’s deposits, CSBank paid participants only one tenth of that amount
18
     as interest on the Plan’s investment in the Schwab Bank Savings Cash Account, which is not a
19
     reasonable rate of interest.
20
            89.    Viewed from another perspective, while the Plan was invested in the Schwab Stable
21

22   Value Fund, CSBank was earning only 15 basis points as an investment management fee for

23   managing a portfolio of intermediate-term bonds and wrap contracts, while participants were
24   earning an investment return of more than three percent. Once the transition from Stable Value to
25
     the Schwab Bank Savings Cash Account was complete, CSBank was receiving compensation of
26
     more than 1% while participants’ investment return was a meagre 12 to 15 basis points. Under the
27

28
                                                    21
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 22 of 45



 1   circumstances, the strategy pursued by Defendants in transitioning from the Stable Value Fund to
 2
     the 70/30 blended strategy, and then to the Schwab Bank Savings Cash Account was imprudent,
 3
     and was part of Defendants’ plan since as early as November 2011 to benefit CSBank at the expense
 4
     of Plan participants.
 5

 6          90.    Additionally, by failing to pay a reasonable rate of interest, Defendants failed to meet

 7   the conditions required for the availability of the 408(b)(4) exemption, Defendants have caused the

 8   Plan to engage in prohibited transactions, including violations of ERISA § 406(a)(1)(C), §
 9   406(a)(1)(D), and § 406(b)(1).
10
            91.    Moreover, Section 408(b)(4) does not contain an exemption from other provisions of
11
     the Act, such as a violation of Defendants’ duty of diligence and prudence set for in ERISA section
12
     404. 29 CFR § 2550.408b-4(a).
13

14          92.    Numerous stable value funds are available in the marketplace from a variety of

15   providers.

16          93.    The Hueler Index published by Hueler Analytics is the industry standard for reporting
17
     returns of stable value funds, and its index includes data on numerous stable value funds with assets
18
     under management exceeding $100 billion. The Hueler Index average thus represents a reasonable
19
     estimate of the average returns of a typical stable value fund.
20
            94.    The average stable value returns as reflected in the Hueler index have far exceeded
21

22   the returns of the Schwab Savings Account or the Schwab Value Advantage Money Fund:

23          Table 2
24                           Year        Return            Hueler Index      Schwab Affiliated
25                                                        Average Return          Option
                                                                             Underperformance
26        Schwab Value 2012               0.01%               2.26%               2.25%
          Advantage    2013               0.01%               1.84%               1.83%
27        Money Fund
28
                                                     22
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 23 of 45



 1
 2        Schwab            2014          0.15%               1.69%                 1.54%
          Savings           2015          0.13%               1.77%                 1.64%
 3        Account

 4          95.     Another readily available fund, the MassMutual Guaranteed Interest Account, had
 5
     an average annual return of 2.81% for the five-year period ended December 31, 2014, net of fees.
 6
            96.     The returns of the Value Advantage Money Fund and the Schwab Bank Savings
 7
     Cash Account fail to even satisfy Schwab’s own performance standard written into its investment
 8
 9   policy statement for money market funds, which requires money market funds to provide a rate of

10   return that exceeds inflation. To put the dismal return numbers for the Schwab Value Advantage

11   Money Fund and Schwab Bank Savings Cash Account into perspective, inflation in the United
12   States averaged 1.24% annually from April, 2012 (when the Value Advantage Money Fund was
13
     first offered in the Plan) until year end 2015. The Schwab Value Advantage Money Fund and
14
     Schwab Savings Account together yielded less than 0.08% over that same period on an annual
15
     basis. Thus participants effectively lost more than 1% per year simply by investing money in the
16

17   Schwab Value Advantage Money Fund or Schwab Bank Savings Cash Account. Of course, had

18   Plan participants been offered the option to invest in a stable value fund or guaranteed interest

19   account, not only would they have been able to keep pace with inflation, but they would have been
20   able to obtain a return considerably above inflation over that period.
21
            97.     It is also instructive to examine what funds other retirement plan sponsors unrelated
22
     to Defendants selected to replace the terminating Schwab Stable Value Fund. Table 3, below, lists
23
     38 of the most recognizable companies whose plans were among the largest that were invested in
24

25   the Schwab Stable Value Fund at the end of 2011, and would likely have a more robust fiduciary

26   process in the selection of investment funds. Thirty-five of those selected a different stable value

27   fund to replace the Schwab Stable Value Fund and only three selected the Schwab Value
28
                                                     23
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 24 of 45



 1   Advantage Money Fund. The list of plan sponsors selecting a different stable value fund includes
 2
     the AICPA, Delta Dental, Enpro, Sharp Electronics, Taylor Made and United Airlines. Also
 3
     included in that list are some of the nation’s largest and most prestigious law firms, including most
 4
     notably, Defendants’ Defense Counsel in this case, Proskauer Rose LLP.
 5

 6           Table 3

 7    Unaffiliated Plan                            Replacement Fund for Schwab Stable Value Fund

 8
 9    American Institute Of Certified Public       Galliard Stable Value Fund
10    Accountants (AICPA)
11    American National Bank                       Morley Stable Value Fund
12

13    American Suzuki Motor Corporation,           Schwab Govt Money Fund
14    Inc.
15    Ann Taylor, Inc.                             Morley Stable Value Fund
16

17
      Benjamin Moore & Co.                         Morley Stable Value Fund
18

19
      Bombardier Corporation                       Schwab Value Advantage Money Fund
20

21
      Cirrus Logic, Inc.                           Galliard Stable Value Fund
22

23
      Coty, Inc.                                   Schwab Value Advantage Money Fund
24
      Covington & Burling, LLP                     New York Life Insurance Company
25
                                                   Guaranteed Account
26
27    Delta Dental Of California                   Morley Stable Value Fund

28
                                                     24
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 25 of 45



 1   Unaffiliated Plan                           Replacement Fund for Schwab Stable Value Fund
 2

 3

 4
     Ebay Inc.                                   Wells Fargo Bank Stable Value Fund.
 5

 6
     Enpro Industries, Inc.                      Galliard Stable Value Fund
 7

 8
     Foley & Lardner LLP                         Morley Stable Value Fund
 9

10
     Freshfields Bruckhaus Deringer              Invesco National Trust Company
11

12
     Interstate Battery System Of America,       Federated Capital Preservation Stable Value
13
     Inc.
14
     Japan Airlines Co., Ltd                     Galliard Stable Value Fund
15

16
     King & Spalding LLP                         Galliard Stable Value Fund
17

18
     Latham & Watkins LLP                        Morley Stable Value Fund
19
20

21   Maui Jim, Inc.                              Morley Stable Value Fund

22

23   Morrison & Foerster LLP                     Morley Stable Value Fund

24

25   National Association For Stock Car Auto     Morley Stable Value Fund

26   Racing, Inc. (Nascar)

27   National Financial Partners Corp            Morley Stable Value Fund

28
                                                   25
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
          Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 26 of 45



 1   Unaffiliated Plan                          Replacement Fund for Schwab Stable Value Fund
 2

 3

 4
     National Instrument Corporation            Galliard Stable Value Fund
 5

 6
     Nova Chemicals, Inc.                       New York Life Insurance Company Guaranteed
 7
                                                Account
 8
 9
     Pennsylvania State Employment Credit       Schwab Value Advantage Money Fund
10
     Union
11
     Proskauer Rose LLP                         Wells Fargo Bank Stable Value.
12

13
     Seyfarth Shaw, LLP                         Morley Stable Value Fund
14

15
     Sharp Electronics Corporation              Invesco National Trust Company
16
                                                Stable Value Fund
17
     Spectrum Medical Group, P.A.               New York Life Insurance Company
18
                                                Guaranteed Account
19
20

21   Taylor Made Golf Company, Inc.             Morley Stable Value Fund

22

23   The Mohegan Tribe Of Indians Of            Schwab Value Advantage Money Fund

24   Connecticut

25

26   The Western Union Company                  Wells Fargo Bank Stable Value Fund

27

28
                                                  26
                                       SECOND AMENDED COMPLAINT
                                         CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 27 of 45



 1    Unaffiliated Plan                             Replacement Fund for Schwab Stable Value Fund
 2

 3
      Tom James Company                             Morley Stable Value Fund
 4

 5
      United Airlines, Inc. (Continental            Wilmington Trust Company Stable Value
 6
      Airlines)
 7

 8
      Universal City Development Partners,          Galliard Stable Value Fund
 9
      Ltd
10

11
      Williams-Sonoma, Inc.                         Galliard Stable Value Fund
12

13
      Wilson Sporting Goods Co.                     Galliard Stable Value Fund
14

15
      Zelle Hofmann Voelbel & Mason LLP             Morley Stable Value Fund
16

17

18

19
            98.    A review of EBAC minutes and related background materials indicates that the
20
     Schwab Fiduciary Defendants made no meaningful investigation into the merits of including a
21
     higher yielding stable value fund, insurance company guaranteed account, or similar fund offered
22
     by another company t for purposes of replacing the Schwab Stable Value Fund, the Schwab Value
23

24   Advantage Money Fund, or the Schwab Savings Account, when a fiduciary decision was being

25   made with respect to those funds. The Schwab Fiduciary Defendants’ obligation to undertake that

26   investigation was magnified by the obviously low returns the Schwab products that were included
27
     among the Plan’s investment options. Instead, on information and belief, the Schwab Fiduciary
28
                                                      27
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 28 of 45



 1   Defendants included the, the Schwab Value Advantage Money Fund and the Schwab Savings
 2
     Account in lieu of stable value funds or similar funds merely to transition to the Schwab Bank
 3
     Savings Cash Account, without properly considering better performing stable value funds. Schwab
 4
     Fiduciary Defendants therefore violated the duties of prudence and loyalty set forth in ERISA §
 5

 6   404(a)(1).

 7          3.     Interest Free Loan from Unallocated Plan Cash.

 8          99.    The Schwab Fiduciary Defendants also used unallocated Plan cash (the
 9   “Unallocated Plan Cash”) from new contributions, other assets awaiting investment, and from
10
     pending distributions and rollovers for their own benefit.
11
            100. In particular, Defendant CSBank, as the Plan’s Trustee, held the Unallocated Plan
12
     Cash in accounts in the Plan’s name.
13

14          101. The Schwab Fiduciary Defendants exercised their discretionary authority to give

15   Defendant CSBank discretionary authority to invest the Unallocated Plan Cash and retain as

16   compensation for its services any credit, interest or other earnings it achieved on its investments
17
     of the Unallocated Plan Cash.
18
            102. While the relevant agreements between Defendant CSBank and the Plan provided
19
     some limitations on Defendant CSBank’s investment of the Unallocated Plan Cash, Defendant
20
     CSBank nevertheless had wide discretion over the investment of the Unallocated Plan Cash, and
21

22   Defendant CSBank also had discretion to set or amend certain of the limitations those agreements

23   placed on its investment of the Unallocated Plan Cash.
24          103. Therefore, the Schwab Fiduciary Defendants used the Unallocated Plan Cash as an
25
     interest free loan to their affiliate, Defendant CSBank, which retained the proceeds for its own
26
     benefit and for the benefit of its corporate parent, Defendant CSC.
27

28
                                                    28
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 29 of 45



 1          104. On information and belief, Schwab Fiduciary Defendants made no meaningful
 2
     investigation into whether using the Unallocated Plan Cash as an interest free loan to themselves
 3
     in this way was in the best interests of the Plan or its participants, or whether the Plan’s assets
 4
     could have been used differently in a way that benefitted the Plan and its participants.
 5

 6          105. Schwab does not publicize the amount of compensation Defendant CSBank receives

 7   from investing the Unallocated Plan Cash. On information and belief, the compensation Defendant

 8   CSBank received from investing the Unallocated Plan Cash is grossly excessive in relation to the
 9   services Defendant CSBank provides to the Plan. On information and belief, the Schwab Fiduciary
10
     Defendants made no meaningful investigation into whether the banking and trust services for
11
     which Defendant CSBank retains the investment proceeds from the Unallocated Plan Cash could
12
     have been obtained at a lower cost to the Plan and its participants, or indeed whether the
13

14   Unallocated Plan could have been used to provide additional benefits to the Plan and its

15   participants. Instead, on information and belief, the Schwab Fiduciary Defendants used the Plan

16   assets – the Unallocated Plan Cash – as an interest free loan to Defendant CSBank for no other
17
     reason than to enrich the Schwab Entity Defendants at the expense of the Plan and its participants.
18
            106. The Schwab Fiduciary Defendants therefore violated the duties of prudence and
19
     loyalty set forth in ERISA § 404(a)(1).
20
            107. The Schwab Fiduciary Defendants’ use of the Plan assets as an interest free loan to
21

22   themselves also amounted to a prohibited transaction within the meaning of ERISA § 406(a) and

23   (b).
24           a.    Defendant CSC and Defendant CSBank are parties in interest with respect to the
25
                   plan under ERISA § 3(14), and the use of the Plan’s assets as an interest free loan
26
                   in exchange for services to the Plan amounted to the “furnishing of goods, services,
27

28
                                                     29
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 30 of 45



 1                 or facilities between the plan and a party in interest” pursuant to ERISA §
 2
                   406(a)(1)(C) and the “transfer to, or use by or for the benefit of a party in interest,
 3
                   of any assets of the plan” pursuant to ERISA § 406(a)(1)(D).
 4
             b.    Moreover, the Schwab Fiduciary Defendants’ use of the Plan’s assets as an interest
 5

 6                 free loan resulted from the Schwab Fiduciary Defendants “deal[ing] with the assets

 7                 of the plan in [their] own interest or for [their] own account” in violation of ERISA

 8                 § 406(b)(1), “act[ing] in any transaction involving the plan on behalf of a party …
 9                 whose interests are adverse to the interests of the plan or the interests of its
10
                   participants or beneficiaries” in violation of ERISA § 406(b)(2), and “receiv[ing]
11
                   any consideration for [their] own personal account from any party dealing with such
12
                   plan in connection with a transaction involving the assets of the plan” in violation
13

14                 of ERISA § 406(b)(3).

15          4.     Defendants Illegally Profited from the Operation of the Plan

16          108. ERISA § 406(a)(1)(C) prohibits Defendants from providing services that are
17
     necessary for the establishment or administration of the Plan unless they meet the conditions set
18
     forth in ERISA § 408(b)(2) and related regulations under 29 CFR 2550.408b-2(1)(c), which
19
     require the service provider to disclose detailed information about all direct and indirect
20
     compensation expected to be received in connection with the services, and which prohibit the
21

22   service provider from receiving more than reasonable compensation.

23          109. ERISA § 408(c)(2), and related regulations and Department of Labor rulings,
24   contain a special rule for determining whether compensation is reasonable in a situation where the
25
     plan fiduciary selects itself or an affiliate to provide services to the plan. 408(b)(2) of ERISA does
26
     not contain an exemption for an act of self-dealing described in section 406(b), such as dealing
27

28
                                                     30
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 31 of 45



 1   with the assets of the plan in his own interest or for his own account, even if such act occurs in
 2
     connection with a provision of services that is exempt under section 408(b)(2).
 3
            110. If a fiduciary provides services to a plan without the receipt of compensation or other
 4
     consideration other than the reimbursement of direct expenses properly and actually incurred in
 5

 6   the performance of such services, the provision of such services does not, in and of itself, constitute

 7   an act described in section 406(b) of ERISA. Regulation Section 2550.408c-2(b)(3) provides that

 8   an expense is not a direct expense to the extent that it would have been sustained had the service
 9   not been provided or if it represents an allocable portion of overhead; the so-called “but-for” rule.
10
            111.
11

12
            112. The special rule applies to both the reasonable compensation rule set forth in ERISA
13

14   § 408(b)(2) that Defendants must satisfy in order to provide recordkeeping and administrative

15   services to the Plan, as well as the condition of ERISA § 408(b)(8) with respect to compensation

16   received by Defendants for the management of the Schwab affiliated collective investment trusts,
17
     including the Schwab Managed Retirement Trusts.
18
            113.
19
20

21

22          114. On information and belief, Defendants did not accurately calculate the direct

23   expense properly and actually incurred; meaning the expense it would not have incurred but for
24   the services being provided to the Plan. Schwab maintained the Schwab Managed Retirement
25
     Trusts as an investment product offered to its hundreds of other retirement plan customers.
26
     Therefore, Defendants must demonstrate the additional expense the collective investment trusts
27

28
                                                      31
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 32 of 45



 1   incurred as a result of the Plan’s participation in those funds. If the expenses would have been
 2
     incurred whether or not the Schwab Pan invested in those funds, then the expenses were not
 3
     properly reimbursable because the funds were being operated and maintained for the benefit of
 4
     Defendants’ other retirement plan customers,.
 5

 6          115.

 7

 8                                                               , which, on information and belief,
 9   significantly exceeded Defendants’ direct expense properly and actually incurred, since the
10
     expenses of operating the Schwab Managed Retirement Trusts would have been incurred whether
11
     or not the Plan invested in those funds.
12
            116. Since the Defendants received more than reasonable compensation with respect to
13

14   the Schwab Managed Retirement Trusts, the exemption provided by ERISA § 408(b)(8) is not

15   available, and the Defendants have caused the Plan to engage in a prohibited transaction in

16   violation of ERISA § 406(a) and 406(b)(1).
17
            117. Defendants have relied on the exemption provided by Prohibited Transaction Class
18
     Exemption 77-3, which permits a plan sponsor to select its affiliated mutual funds as investment
19
     options in its retirement plan. A condition of that exemption is that the plan must not pay a sales
20
     commission on the acquisition or redemption of the mutual fund shares. The Department of Labor
21

22   has made it clear that that the payment of a 12b-1 Fee by a mutual fund to a plan fiduciary or

23   its affiliate could not be “functionally distinguished” in many instances from the payment of a
24   commission by the plan in connection with the acquisition or sale of shares in a mutual fund.
25
            118.
26
27

28
                                                     32
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 33 of 45



 1
 2

 3
                                                                                  Having failed to meet
 4
     the condition of the required exemption, Defendants have caused the Plan to engage in prohibited
 5

 6   transactions in violation of ERISA § 406(a)(1)(A).

 7          119. Furthermore, all of this compensation received from the Plan’s investment in the

 8   collective investment trusts, the affiliated mutual funds, uninvested cash, revenue sharing from
 9   investments through the Personal Choice Retirement Account self-directed brokerage accounts,
10
     and other direct compensation or indirect compensation, must be taken into account in determining
11
     whether or not Defendants have received compensation for services that exceeds reimbursement
12
     of Defendants’ direct expense properly and actually incurred in the performance of those services..
13

14   86.

15          120. The EBAC failed in its duty of diligence regarding Plan payments to Defendants

16   with respect to Plan investments in Schwab-affiliated mutual funds and collective trusts. The
17
     EBAC approved financial statements and reports, including annual Revenue and Expense
18
     Analyses, asserted inaccurately that the amount of revenue sharing paid to Defendants by the
19
     Plan’s mutual funds was $0 in 2015, $258,000 in 2014, and $99,000 in 2013. In fact, as the EBAC
20
     should have been aware from quarterly Defined Contribution Evaluation Performance
21

22   Evaluations, the revenue sharing was materially in excess of those amounts.

23                                    V. CLASS ALLEGATIONS
24          121. Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
25
     of Civil Procedure on behalf of a class of all participants in and beneficiaries of the Plan at any
26
     time within six years of the filing of this Complaint. The period beginning six years preceding the
27

28
                                                    33
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 34 of 45



 1   filing of the Complaint up until the time of a final judgment in this action are referred to herein
 2
     as the “Class Period.”
 3
            122. Excluded from the class are the following persons: (a) any of the Defendants, (b)
 4
     any fiduciaries of the Plans; (c) any of Defendants’ officers or directors; (d) any member of the
 5

 6   immediate family of and any heirs, successors or assigns of any such excluded party.

 7         A.      Numerosity and Impracticability of Joinder

 8          123. Joinder of all members of the class would be impracticable based on the size of the
 9   class. Based on the Form 5500 filed with the Department of Labor for 2015, the Plan had more
10
     than 18,000 participants and/or beneficiaries. Thus the number of Class members is so large that
11
     joinder of all its members is impracticable.
12
           B.      Commonality
13

14          124. Plaintiff’s claims raise common questions of law and fact with the class including:

15              a. Whether Defendants violated their ERISA fiduciary duties of prudence and loyalty

16                 by including Defendants’ affiliated investment products as investment options for
17
                   the Plan;
18
                b. Whether Defendants engaged in transactions prohibited by ERISA by including
19
                   Defendants’ Affiliated investment products as investment options for the Plan;
20
                c. Whether the Plan and its participants suffered losses as a result of Defendants’
21

22                 fiduciary breaches and/or prohibited transactions; and

23              d. Whether Defendants are liable to the Plan for restitution or constructive trust with
24                 respect to fees transferred to the Defendants or for disgorgement or reimbursement
25
                   of excessive fees received by or profits generated for the Defendants as a result of
26
                   the fiduciary breaches and/or prohibited transactions described herein.
27

28
                                                    34
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 35 of 45



 1         C.      Typicality
 2
            125. Plaintiff’s claims are typical of the claims of the class because their claims arise
 3
     from the same events, practices and/or course of conduct as other members of the class. Plaintiff’s
 4
     claims challenge whether the Plan’s fiduciaries acted consistently with their fiduciary duties and
 5

 6   whether their breaches caused losses or otherwise harmed the Plan and its participants.

 7   Additionally, the prohibited transfer of plan assets to Defendants, or the payment to the

 8   Defendants of excessive and unreasonable compensation, occurred at the fund level and form a
 9   consistent basis of the claims of all Plan participants. These are claims common to and typical of
10
     other Class members. Moreover, these claims seek recovery on behalf of the Plan.
11
           D.      Adequacy
12
            126. Plaintiff will fairly and adequately protect the interests of the class.
13

14          127. Defendants do not have any unique defenses against Plaintiff that would interfere

15   with their representation of the class.

16          128. Plaintiff has engaged counsel with extensive experience prosecuting class actions
17
     in general and ERISA class actions in particular.
18
           E.      Rule 23(b)(1)
19
            129. The requirements of Rule 23(b)(1)(A) are satisfied in this case. Fiduciaries of
20
     ERISA covered plans have a legal obligation to act consistently with respect to all similarly
21

22   situated participants and to uniformly act in the best interests of the Plan and its participants. As

23   this action challenges whether Defendants acted consistently with their fiduciary duties to the
24   Plan, prosecution of separate actions by individual members would create the risk of inconsistent
25
     or varying adjudications with respect to individual members of the Class that would establish
26
     incompatible standards of conduct for the fiduciaries of the Plan.
27

28
                                                     35
                                          SECOND AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 36 of 45



 1           130. The requirements of Rule 23(b)(1)(B) are satisfied in this case. Administration of
 2
     an ERISA plan requires that all similarly situated participants be treated consistently. As such,
 3
     whether Defendants fulfilled their fiduciary obligations with respect to the Plan and its
 4
     participants in this action would, as a practical matter, be dispositive of the interests of the other
 5

 6   members of the Class regardless of whether they are parties to the adjudication.

 7           F.    Rule 23(b)(2)

 8           131. The requirements of Rule 23(b)(2) are met in this action. Defendants have applied
 9   the same or substantially similar investment policies and investment options in the Plan that cover
10
     all members of the Class. The fiduciary breaches, co-fiduciary breaches, and prohibited
11
     transactions alleged against Defendants with respect to the Schwab Affiliated Products and
12
     Services relate to policies that applied to, respectively, all members of the Class. As such,
13

14   Defendants have acted or refused to act on grounds generally applicable to the Class as a whole.

15           132. The primary relief sought on behalf of the Class is a determination that Defendants

16   breached their fiduciary duties and engaged in prohibited transactions, a determination of the
17
     amount by which those breaches adversely affected the Plan rather than individual members of
18
     the Class, and a consequent order requiring Defendants to make good those losses to the Plan.
19
     Such relief is accomplished by issuance of a declaration or an injunction and therefore the primary
20
     requested relief constitutes final injunctive or declaratory on behalf the Class with respect to the
21

22   Plan.

23           G.    Rule 23(b)(3)
24           133. The requirements of Rule 23(b)(3) are also satisfied. The common questions of law
25
     and fact concern whether Defendants breached their fiduciary duties to the Plan. Similarly, as
26
     relief will be on behalf of and will flow to the Plan, common questions related to remedies and
27

28
                                                      36
                                          SECOND AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 37 of 45



 1   relief will likewise predominate over individual issues.
 2
             134. A class action is superior to other available methods for the fair and efficient
 3
     adjudication of this controversy. The losses suffered by many of the individual members of the
 4
     Class are likely small, particularly in relation to the cost to bring this litigation and it would
 5

 6   therefore be impracticable for individual members to bear the expense and burden of individual

 7   litigation to enforce their rights. The fiduciaries of the Plan have an obligation to treat all similarly

 8   situated participants similarly and are subject to uniform standards of conduct under ERISA; thus
 9   the members of the Class have an interest in having this action proceed in a single action. As
10
     such, no Class member has an interest in individually controlling the prosecution of this matter.
11
                                        VI. CLAIMS FOR RELIEF
12
                                                    Count I
13

14                                Breach of Fiduciary Duty (ERISA § 404)
                                    (The Schwab Fiduciary Defendants)
15
             135. Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs as
16
     if fully set forth herein.
17

18           136. The Schwab Fiduciary Defendants were ERISA fiduciaries for the Plan pursuant to

19   ERISA §§ 402(a) and/or 3(21) subject to ERISA’s fiduciary duties of prudence and loyalty. ERISA
20   § 404(a)(1)(A)-(B).
21
             137. As alleged above, the Schwab Fiduciary Defendants violated the duties of prudence
22
     and loyalty imposed by ERISA § 404(a)(1)(A)-(B) by, among other things:
23
                       a. Failing to adequately consider and evaluate unaffiliated stable value funds,
24

25                          insurance company guaranteed accout or similar capital preservation options

26                          as a replacement for the terminating Schwab Stable Value Fund;

27                     b. Failing to adequately consider and evaluate unaffiliated stable value funds,
28
                                                       37
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 38 of 45



 1                        insurance company guaranteed accout or similar capital preservation options
 2
                          as a replacement for the Short Duration Bond Strategy and Schwab Value
 3
                          Advantage Money Fund when those funds were being eliminated;
 4
                      c. Retaining the Schwab Managed Retirement Trusts despite extended
 5

 6                        consecutive periods of underperformance and high fees compared to other

 7                        unaffiliated and readily available alternative target date funds;

 8                    d. Selecting the Schwab Bank Savings Cash Account as the capital preservation
 9                        option for the Schwab Index Advantage investment option;
10
                      e. Failing to ensure that the Schwab Bank Savings Cash Account paid
11
                          participants a reasonable rate of interest, taking into account the amount
12
                          CSBank was earning with respect to its investment of Plan assets held in the
13

14                        Account ;

15                    f. Receiving direct and indirect compensation with respect to the performance

16                        of services for the Plan that exceeded Defendants direct expense actually and
17
                          properly incurred; and
18
                      g. Retaining the Schwab Managed Retirement Trusts             and Schwab Bank
19
                          Savings Cash Account as investment options within the Plan for the purpose
20
                          of benefitting the Schwab Entity Defendants.
21

22          138. The Schwab Fiduciary Defendants’ fiduciary breaches proximately caused losses to

23   the Plan in an amount to be determined at trial.
24          139. The Schwab Fiduciary Defendants are liable to make good those losses to the Plan
25
     and for all other available remedies under ERISA §§ 409 and 502(a)(3).
26
27

28
                                                     38
                                        SECOND AMENDED COMPLAINT
                                          CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 39 of 45



 1                                                 Count II
 2
                              Prohibited Transactions (ERISA § 406(a) & (b))
 3                                 (The Schwab Fiduciary Defendants)

 4            140. Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs as
 5    if fully set forth herein.
 6
              141. As alleged above, the Schwab Fiduciary Defendants were ERISA fiduciaries for the
 7
      Plan pursuant to ERISA §§ 402(a) and/or 3(21) subject to ERISA’s fiduciary duties of prudence
 8
      and loyalty. ERISA § 404(a)(1)(A)-(B).
 9

10            142. ERISA § 406(a) prohibits ERISA fiduciaries from causing ERISA plans to engage

11    in certain enumerated transactions with parties in interest, and ERISA § 406(b) prohibits ERISA

12    fiduciaries from causing ERISA plans to engage in certain enumerated transactions with plan
13
      fiduciaries.
14
             143.    As alleged above, the Schwab Fiduciary Defendants caused the Plan to engage in
15
     transaction with parties in interest with respect to the Plan and/or with Plan fiduciaries in violation
16
     of ERISA § 406(a)(1)(C) by retaining Schwab affiliates to perform recordkeeping and
17

18 administrative services for the Plan and failing to ensure that the compensation paid for those

19 services did not exceed the limitations set forth in ERISA § 408(c).
20           144.    The Schwab Fiduciary Defendants caused the Plan to engage in transactions with
21
     parties in interest with respect to the Plan and/or with Plan fiduciaries in violation of ERISA §
22
     406(a)(1)(A) by purchasing and redeeming shares of registered investment companies affiliated
23
     with the Schwab Fiduciary Defendants and failing to ensure that no commission was paid with
24

25 respect to the purchase and redempotion of those registered investment company shares.

26           145.    The Schwab Fiduciary Defendants caused the Plan to engage in transaction with

27 parties in interest with respect to the Plan and/or with Plan fiduciaries in violation of ERISA §

28
                                                       39
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 40 of 45



 1 406(a)(1)(A) by acquiring interests in collective investment trusts for which CSBank served as
 2
     trustsee and failing to ensure that CSBank received no more than reasonable compensation in
 3
     excess of the limitations set forth in ERISA § 408(c).
 4
            146.    The Schwab Fiduciary Defendants caused the Plan to engage in transactions with
 5

 6 parties in interest with respect to the Plan and/or with Plan fiduciaries in violation of ERISA §

 7 406(a)(1)(B), (C) and (D) by investing in a demand deposit account with CSBank and failng to

 8 ensure that participants received a reasonable rate of interest as required by ERISA § 408(b)(4).
 9           147. The Schwab Fiduciary Defendants’ prohibited transactions proximately caused
10
     losses to the Plan in an amount to be determined at trial.
11
             148.   The Schwab Fiduciary Defendants are liable to make good those losses to the Plan
12
     and for all other available remedies under ERISA §§ 409 and 502(a)(3).
13

14                                               Count III

15                                Breach of Fiduciary Duty (ERISA § 404)
                                    (The Board of Director Defendants)
16
            149.    Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs as
17

18   if fully set forth herein.

19          150.    The Board of Director Defendants were ERISA fiduciaries for the Plan pursuant to
20   ERISA § 3(21) by virtue of their authority to appoint members of the Committee, and were, as
21
     such, subject to ERISA’s fiduciary duties of prudence and loyalty in appointing members of the
22
     Committee. ERISA § 404(a)(1)(A)-(B). In addition, ERISA fiduciaries with discretionary
23
     authority to appoint other fiduciaries have a fiduciary responsibility to monitor and evaluate the
24

25   performance of those they appoint on an ongoing bases, and to take action, including removal of

26   the appointees, to remedy any failure by the appointees to adequately fulfill their fiduciary

27   obligations.
28
                                                     40
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
             Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 41 of 45



 1           151.   The Board of Director Defendants violated the duties of prudence and loyalty
 2
     imposed by ERISA § 404(a)(1)(A)-(B) by, amongst other things:
 3
                a. Failing to appropriately investigate and monitor whether Schwab Fiduciary
 4
                    Defendants were prudently fulfilling their fiduciary role by selecting the Schwab
 5

 6                  Affiliated Products and Services as investment options within the Plan;

 7              b. Failing to appropriately investigate and monitor whether Schwab Fiduciary

 8                  Defendants were loyally fulfilling their fiduciary role by selecting the Schwab
 9                  Affiliated Products and Services as investment options within the Plan; and by
10
                c. Failing to take action to correct the Schwab Fiduciary Defendants imprudence and
11
                    disloyalty in selecting the Schwab Affiliated Products and Services as investment
12
                    options within the Plan.
13

14           152.   The Board of Director Defendants’ fiduciary breaches proximately caused losses to

15   the Plan in an amount to be determined at trial.

16           153.   The Board of Director Defendants are liable to make good those losses to the Plan
17
     and for all other available remedies under ERISA §§ 409 and 502(a)(3).
18
                                                  Count IV
19
                                  Breach of Co-Fiduciary Duty (ERISA § 405)
20                                   (The Schwab Fiduciary Defendants)
21
             154. Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs as
22
     if fully set forth herein.
23
             155. As alleged above, the Schwab Fiduciary Defendants were ERISA fiduciaries for the
24

25   Plan.

26           156. ERISA § 405 renders ERISA fiduciaries liable for other fiduciaries’ misconduct

27   under certain circumstances.
28
                                                      41
                                           SECOND AMENDED COMPLAINT
                                             CASE NO. 4:17-CV-00285
              Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 42 of 45



 1            157. In addition to their liability for their own fiduciary breaches described above, the
 2
     Schwab Fiduciary Defendants are liable for the breaches of the Plan’s other fiduciaries under
 3
     ERISA § 405 because they:
 4
                a. Knowing participated in the acts and omissions constituting those breaches despite
 5

 6                  knowing that those acts or omissions amounted to breaches of fiduciary duty;

 7              b. Failed to comply with the duties of prudence and loyalty in ERISA § 404(a)(1) in

 8                  the administration of their own responsibilities, thereby enabling the breaches of the
 9                  other fiduciaries; and
10
                c. Had knowledge of the breaches by the other fiduciaries but undertook no reasonable
11
                    efforts under the circumstances to remedy the breaches.
12
            158.    The Schwab Fiduciary Defendants co-fiduciary breaches proximately caused losses
13

14   to the Plan in an amount to be determined at trial.

15          159.    The Schwab Fiduciary Defendants are liable to make good those losses to the Plan

16   and for all other available remedies under ERISA §§ 409 and 502(a)(3).
17
                                                  Count V
18
         Knowing Participation in and/or Benefit from Fiduciary Breaches and Prohibited
19                               Transactions (ERISA 502(a)(3))
                                   (Schwab Entity Defendants)
20
              160. Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs as
21

22   if fully set forth herein.

23            161. As alleged above, the Schwab Entity Defendants were the direct or indirect
24   beneficiaries of the fiduciary breaches, prohibited transactions and co-fiduciary breaches alleged
25
     above.
26
              162. Moreover, in many cases the Schwab Entity Defendants participated in and/or
27

28
                                                     42
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 43 of 45



 1   facilitated the fiduciary breaches, prohibited transactions and co-fiduciary breaches alleged above.
 2
            163. The Schwab Entity Defendants knew of the existence of the Plan, and had actual
 3
     and/or constructive knowledge of the circumstances that rendered the acts and omissions of the
 4
     Schwab Fiduciary Defendants’ fiduciary breaches, co-fiduciary breaches and/or prohibited
 5

 6   transactions unlawful.

 7          164. ERISA § 502(a)(3) permits ERISA plan participants to seek injunctive and other

 8   appropriate equitable relief against anyone who knowingly participants in or benefits from
 9   violations of ERISA.
10
            165. The Schwab Entity Defendants should be enjoined from further knowing
11
     participation in or benefitting from the violations of ERISA alleged above.
12
            166. In addition, the Schwab Entity Defendants must restore to the Plan all property they
13

14   hold as a result of the Schwab Fiduciary Defendants’ fiduciary breaches, co-fiduciary breaches

15   and/or prohibited transactions that in good conscience belongs to the Plan, must disgorge to the

16   Plan the proceeds of such property to the extent it has been disposed of, and must disgorge any
17
     profits they received as a result of holding such property.
18
                                      VI. PRAYER FOR RELIEF
19
           WHEREFORE, Plaintiff, on behalf of himself and the Class, prays that judgment be entered
20
     against Defendants on all claims and requests that the Court award the following relief:
21

22         A. Enter an order declaring that the Schwab Fiduciary Defendants breached their fiduciary

23             and co-fiduciary duties under ERISA and engaged in prohibited transactions as alleged
24             herein;
25
           B. Enter an order enjoining the Schwab Fiduciary Defendants from further breaches of their
26
               fiduciary and co-fiduciary duties under ERISA and from further prohibited transactions;
27

28
                                                     43
                                         SECOND AMENDED COMPLAINT
                                           CASE NO. 4:17-CV-00285
     Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 44 of 45



 1   C. Enter an order requiring the Schwab Fiduciary Defendants to make good to the Plan the
 2
        losses their fiduciary breaches, co-fiduciary breaches and/or prohibited transactions
 3
        caused the Plan pursuant to ERISA § 409;
 4
     D. Enter an order enjoining the Schwab Entity Defendants from further knowing
 5

 6      participation in and receipt of benefit from the Schwab Fiduciary Defendants’ breaches

 7      of their fiduciary and co-fiduciary duties under ERISA and prohibited transactions;

 8   E. Enter an order requiring the Schwab Entity Defendants to disgorge to the Plan (a) any
 9      and all property they hold as a result of the Schwab Fiduciary Defendants’ and fiduciary
10
        breaches, co-fiduciary breaches and/or prohibited transactions that in good conscience
11
        belongs to the Plan, (b) the proceeds of such property to the extent it has been disposed
12
        of, and (c) any profits they received as a result of holding such property;
13

14   F. Enter an order requiring the Schwab Fiduciary Defendants to provide a full accounting

15      of all fees paid, directly or indirectly, by the Plan to the Defendants;

16   G. Awarding Plaintiff and the Class their attorneys’ fees and costs pursuant to ERISA
17
        § 502(g), 29 U.S.C. § 1132(g), the common benefit doctrine and/or the common fund
18
        doctrine;
19
     H. Awarding pre-judgment and post-judgment interest; and
20
     I. Awarding such other remedial or equitable relief as the Court deems appropriate.
21

22   Date: October 18, 2018                Respectfully Submitted,

23                                         /s/ John J. Nestico
                                           Garrett W. Wotkyns (Admitted Pro Hac Vice)
24                                         John J. Nestico (Admitted Pro Hac Vice)
25                                         SCHNEIDER WALLACE COTTRELL
                                           KONECKY WOTKYNS LLP
26                                         8501 North Scottsdale Road, Suite 270
                                           Scottsdale, Arizona 85253
27                                         Telephone: (480) 428-0141
28
                                              44
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 4:17-CV-00285
            Case 4:17-cv-00285-CW Document 107 Filed 10/18/18 Page 45 of 45



 1                                                Facsimile: (866) 505-5036
 2                                                gwotkyns@schneiderwallace.com
                                                  jnestico@schneiderwallace.com
 3
                                                  James A. Bloom (SBN 311051)
 4                                                Todd M. Schneider (SBN 158253)
                                                  James A. Bloom (SBN 311051)
 5                                                Kyle G. Bates (SBN 299114)
 6                                                SCHNEIDER WALLACE COTTRELL
                                                  KONECKY WOTKYNS LLP
 7                                                2000 Powell Street, Suite 1400
                                                  Emeryville, California 94608
 8                                                Telephone: (415) 421-7100
                                                  Facsimile: (415) 421-7105
 9                                                tschneider@schneiderwallace.com
10                                                jbloom@schneiderwallace.com
                                                  kbates@schneiderwallace.com
11
                                                  Todd S. Collins (Admitted Pro Hac Vice)
12                                                Shanon J. Carson (Admitted Pro Hac Vice)
                                                  Ellen T. Noteware (Admitted Pro Hac Vice)
13
                                                  BERGER & MONTAGUE, P.C.
14                                                1622 Locust Street
                                                  Philadelphia, PA 19103-6365
15                                                Telephone: (215) 875-3000
                                                  Facsimile: (215) 875-4604
16                                                tcollins@bm.net
                                                  scarson@bm.net
17
                                                  enoteware@bm.net
18

19
                                     CERTIFICATE OF SERVICE
20
           I hereby certify that on October 18, 2018, I electronically filed the foregoing document with
21
     the Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic
22

23   filing to all CM/ECF participants.

24                                                /s/John J. Nestico
                                                  John J. Nestico
25

26
27

28
                                                     45
                                          SECOND AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-00285
